Cobb, J.
1. Though in the trial of a claim cáse, which turned upon thequestion whether or not a deed from a husband to his wife was fraudulent and therefore void as to creditors, the court may have read to the jury sections of the Civil Code, bearing upon the subject of fraud, which were *891not applicable to the issues involved, yet when it affirmatively appears from the nature of a request for further instructions, preferred by the jury after they had for some time deliberated upon the case, that they were not misled by the reading of these sections, the error committed in so doing will not require a new trial, when the verdict was apparently right and fully supported by evidence.
Argued July 24, —
Decided August 9, 1900.
Levy and claim. Before Judge Fite. Gordon superior court. May 15, 1899.
W. H. Dabney and J. M. Neel, for plaintiff in error.
R. J. & J. McCamy, contra.
2. The above is true of the verdict complained of in the present case, and the error pointed out in the preceding note is the only one committed at the trial. Judgment affirmed.

All the Justices concurring.